 
EXHIBIT 10.30

 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT (“First Amendment”) to that certain employment agreement
entitled Employment Agreement, effective January 1, 2014 between CytRx
Corporation, a Delaware corporation (“Employer”) and Benjamin S. Levin, an
individual and resident of the State of California (“Employee”) (the “Employment
Agreement”), is made and is effective as of March 4, 2014.


WHEREAS, Employer and Employee desire to amend the Employment Agreement under
which Employee shall continue to serve on a full-time basis as Employer’s
General Counsel, Senior Vice President and Secretary on the terms set forth in
the Employment Agreement and this First Amendment.


NOW THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements herein contained, the parties agree to amend the
Employment Agreement as follows:


1. Section 4. Term. The first sentence is amended to read “The term (the “Term”)
of Employee’s employment hereunder shall commence on the Effective Date and
shall expire on December 31, 2015, unless sooner terminated in accordance with
Section 6.”


Upon execution by Employee and Employer, this First Amendment will be made a
part of the Employment Agreement and incorporated by reference therein. All
other terms and conditions of the Employment Agreement not affected by the terms
of this First Amendment shall remain in full force and in the case of conflict
between the Employment Agreement and this First Amendment, the terms of this
First Amendment shall take precedence.


This First Amendment may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement.


IN WITNESS WHEREOF, this First Amendment is executed as of the day and year
first above written.




“EMPLOYER”


CytRx Corporation, a Delaware Corporation




By: /s/ Steven A. Kriegsman__________________________________
Name: Steven A. Kriegsman
Title: President and Chief Executive Officer




“EMPLOYEE”




By: /s/ Benjamin S. Levin__________________________________
       Benjamin S. Levin
